department of the treasury internal_revenue_service washington d c date frev-103629-98 cc ebeo uilc number release date internal_revenue_service national_office field_service_advice memorandum for district_counsel from assistant chief_counsel employee_benefits and exempt_organizations subject this field_service_advice responds to your memorandum dated date discussing the position of your office on whether to pursue litigation or settlement with respect to issues raised in an examination of the above referenced taxpayer in your memo you indicate that you believe that a decision of how to proceed requires legal and policy decisions by the exempt_organizations division and cc ebeo including decisions on how to resolve other cases the purpose of this memorandum is to describe our current approach to the issues you raise field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend parent issues is a wholly-owned subsidiary an agent of parent facts parent is a tax exempt_organization that has incorporated a wholly- owned subsidiary to engage in business unrelated to parent’s exempt purposes parent has represented that it will not control the business of the subsidiary subsidiary will have independent board_of directors separate employees separate payroll and other structural features as necessary to ensure the subsidiary’s separateness law and analysis for federal_income_tax purposes a parent_corporation and its subsidiary are separate taxable entities so long as the purposes for which the subsidiary is incorporated are the equivalent of business activities 319_us_436 the mere fact of the existence of a corporation with one or several stockholders regardless of the corporation’s business activities does not make the corporation an agent of its stockholders u s pincite although the independent existence of a subsidiary or an unrelated entity is generally accepted under tax law under certain circumstances the actions of the subsidiary or entity may be attributed to the corporation under an agency theory see state police association of massachusetts v commissioner 72_tcm_582 aff’d f 3d 1st cir in that case the tax_court found and the first circuit agreed that an organization controlled an independent contractor’s activities because it retained a tight control_over the method and manner in which the contractor conducted its business recently the tax_court held that amounts received by sierra club in connection with an affinity credit card program were royalties within the meaning of sec_512 sierra club v commissioner tc memo mar the tax_court concluded that the agreement between sierra club and abs made available for abs’s use sierra club’s name marks logo and certain other intangible_property used in marketing and provided abs access to the members by way of mailing lists although the court did not address the agency issue it clearly found that sierra club did not control the marketing of the affinity credit card that sierra club’s reserving approval rights did not indirectly put sierra club in the business of marketing and that existence or exercise of approval rights was not inconsistent with a royalty arrangement the court also found that the agreement did not compensate sierra club for services in 165_f3d_1173 7th cir the seventh circuit reversed the tax court’s decision that a charity’s contract with its fundraiser so overwhelmingly favored the fundraiser as to cede control of the charity to the fundraiser the appellate court refused to find that the fundraiser controlled the charity stating we can find nothing in the facts to support the irs’s theory the service and tax_court are using control in a special sense not used elsewhere so far as we can determine in the law including the federal tax law f 3d pincite in the employment_tax area the question of agency was presented in two lines of cases involving whether a business was required to report to the service certain payments made from customers directly to workers in 987_fsupp_469 w d n c the government argued that when the cab driver retained fares and turned over to the company only a portion of the fares there was constructive receipt of the entire fare by the cab company and constructive_payment of a portion of the fare to the driver by the company because the driver was an agent of the cab company when he received the fares the argument was based on 293_f2d_953 5th cir remuneration accruing from a service rendered by an employee in employment does not cease to be wages merely because it is based on a commission and withheld by the employee to simplify accounting the court in howard’s yellow cab rejected that theory because the government presented no facts case law or legislative_history to support its assertion that the drivers were agents when they collected fares f_supp pincite the court believed the fee- splitting arrangement was more like that described in manchester music co v united_states 773_fsupp_473 d n h splitting proceeds from juke box was more in the nature of joint_venture than payment from one party to another f_supp pincite see also j j cab service inc v united_states a f t r 2d w d n c date same courts also have found that no agency existed in cases where the government argued that payments from customers to exotic dancers that are retained by the dancer are constructively received by the club and then constructively paid_by the club to the dancer see jjr inc v united_states a f t r 2d 9th cir date dancers did not account to club for money received from customers so no agency existed this situation more in the nature of payments to caddies that golf club was not required to report pursuant to revrul_69_26 c b marlar inc v united_states a f t r 2d 9th cir date club did not exercise control_over the dancers taylor blvd theatre inc v united_states a f t r 2d date specific arrangement with club indicates income is split no payments are made case development hazards and other considerations as you know we have had extensive discussions on this issue which benefitted greatly from analytic memoranda prepared by your office as a result of these discussions while recognizing that reasonable minds can differ under moline parent’s ownership of the subsidiary does not require attribution of the subsidiary’s activities to the parent although the separateness required by moline does not prohibit an agency relationship in your memorandum of date you indicated that you agree with this basic proposition but believed that sufficient control existed that would attribute the subsidiary’s acts to the taxpayer under an agency theory the taxpayer in this case has repeatedly stated that it will not control the activities of the subsidiary and is willing to agree to terms that would establish the subsidiary’s independence in the conduct of its business without that control we do not believe that a court would conclude that the subsidiary is the agent of the taxpayer the recent opinion in sierra club is the latest example of courts’ unwillingness to challenge the nature of payments as royalties where an exempt_organization enters into a contract to allow a third party the use of its intangible_property even where the organization retains approval rights over the use of that property the opinion also shows the court’s unwillingness to impute control of an independent_contractor to a party with whom it contracts the court refused to find that the sierra club’s retention of approval rights gave it the ability to control the independent_contractor abs united cancer council and the employment_tax cases discussed above show that judicial resistance to imputing control is not limited to royalty cases accordingly in light of sierra club and these other cases we have advised our client that absent direct control by the taxpayer of the subsidiary’s business we do not believe that the acts of the subsidiary would be attributed to the taxpayer by a court under an agency theory good_faith of the taxpayer other issues with respect to past years we cannot assess the strength of the service’s case until we see the hazards_of_litigation memorandum being prepared by your office other cases as you note there are other cases with facts that are in some respects similar to those in this case we believe that there is some misunderstanding as to our views on those cases our view is that they differ sufficiently from the taxpayer’s proposal so that they may be distinguished we acknowledge that this requires a detailed analysis and that other facts in these cases are undeniably similar we agree with your point that it is appropriate for the national_office to provide guidance on how to handle these cases in order to do so we would appreciate your providing us with information on the number of cases in suspense and the organizations and fact patterns involved mary oppenheimer
